

For Immediate Release
 
Press Contacts:
   
William Hoffman
Amanda George
 
NeoMedia Technologies, Inc.
NeoMedia Technologies
 
+(239) 337-3434
+(239) 337-3434 X 151
 
whoffman@neom.com
ageorge@neom.com
 


 
NeoMedia Announces Major Corporate Changes




FT. MYERS, FLA., SEPT 26th, 2007 -- NeoMedia Technologies (OTC BB: NEOM), the
global leader in camera-initiated transactions for mobile devices, announced
today plans to relocate the corporate headquarters as well as changes in current
key personnel.


NeoMedia is examining new areas for relocating its corporate headquarters,
currently operating in Fort Myers, Florida. NeoMedia is analyzing location
options based on the prevalent market and prospects of the geography. NeoMedia
is looking into Atlanta, GA and Washington, DC as major cities with
opportunities that will offer close contact to potential customers and easier
access to international markets.


Christian Steinborn, CEO of Gavitec AG-mobile digit, will assume the additional
role of Chief Operating Officer (COO) of NeoMedia Technologies, Inc. Steinborn
will oversee global sales opportunities and business operations of both NeoMedia
and Gavitec AG-mobile digit. Christian is a seasoned executive with years of
experience in the wireless industry and demonstrates consistent execution of
sales and profitably initiatives.
 
In addition, NeoMedia Technologies announces the resignation of the founder and
Chairman of the Board, Charles W. Fritz. Chas plans to pursue ventures in
economic and environmental industries. Chas Fritz is leaving the company in
capable hands and feels the company is in a position to take advantage of the
emerging market for optically initiated transactions using mobile devices.


CEO, William J. Hoffman states “NeoMedia is looking at opportunities based on
the required move to enhance customer’s relations and prospects as well as
increase access to its international markets.”
 
 
 

--------------------------------------------------------------------------------

 
NeoMedia Technologies, Inc. (OTCBB: NEOM) is the global leader in optically
initiated wireless transactions, bridging the physical and mobile world with
innovative direct to web technology solutions. To provide a robust
high-performance infrastructure for the processing of optical codes NeoMedia
extends their offering with award winning Gavitec technology. Located in
Germany, Gavitec AG-mobile digit is a leader in development and distribution of
mobile scanners and software for mobile applications. In addition, Gavitec
provides standardized and individual solutions for mobile marketing, couponing,
ticketing and payment systems. To learn more visit www.neom.com, www.qode.com,
and www.mobiledigit.de




This press release contains forward-looking statements within the meaning of
section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934. With the exception of historical information contained
herein, the matters discussed in this press release involve risk and
uncertainties. Actual results could differ materially from those expressed in
any forward-looking statement.


qode is a registered trademark, and qode®reader, qode®window and One Click to
Content are trademarks of NeoMedia Technologies, Inc. Other trademarks are
properties of their respective owners.
 
 
 
 

--------------------------------------------------------------------------------

 